COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH

NO. 2-08-166-CV



IN RE BRIAN ARMSTRONG						         RELATORS

AND SHAWNDI LYNN HATFIELD	



------------

ORIGINAL PROCEEDING

------------

MEMORANDUM OPINION
(footnote: 1)
------------

The court has considered “Realtors’ Motion For Rehearing Petition For Writ Of Mandamus,” “Real Party In Interest Rosenthal Retirement Planning, L.P.’s Response To Motion For Rehearing Petition For Mandamus And Cross Petition For Mandamus And Brief In Support Thereof,” and “Relators’ Reply To Real Party In Interest, Rosenthal Retirement Planning, L.P.’s Response To Motion For Rehearing Petition For Writ Of Mandamus And Cross Petition For Mandamus And Brief In Support” and is of the opinion that relief should be denied.  Accordingly, it is the opinion of the court that the motion for rehearing and cross-petition for writ of mandamus should be and are hereby denied and that the opinion of April 25, 2008 stand unchanged.  

Costs of this original proceeding shall be taxed to the party incurring the same, for which let execution issue.





SUE WALKER

JUSTICE





PANEL  M:  LIVINGSTON, GARDNER, and WALKER, JJ. 



GARDNER, J. would grant.



DELIVERED:  July 15, 2008.    

FOOTNOTES
1:See
 
Tex. R. App. P. 47.4.